 


109 HR 2250 IH: Valuing Our Trust in Elections Act
U.S. House of Representatives
2005-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2250 
IN THE HOUSE OF REPRESENTATIVES 
 
May 11, 2005 
Mr. Green of Wisconsin introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To require the Attorney General to investigate allegations of violations of Federal criminal law regarding elections not later than 30 days after receiving the allegation, to amend the Help America Vote Act of 2002 to establish standards for the distribution of voter registration application forms and the handling of absentee ballots, to require individuals to produce photo identification as a condition of registering to vote or voting in elections for Federal office, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Valuing Our Trust in Elections Act. 
2.Timetable for Investigation of Allegations of Violations of Criminal Law Regarding Elections 
(a)30-Day Deadline for Initiation of Investigation 
(1)In generalNotwithstanding any other provision of law, not later than 30 days after receiving a complaint or other allegation of a violation of any Federal criminal law regarding voter intimidation, election fraud, or any provision relating to voting or registering to vote in elections for Federal office, including section 3(b), the Attorney General shall initiate an investigation of the complaint or allegation, and shall notify the chief election official of the State involved of the status of the investigation every 60 days until the investigation is completed. 
(2)Exception for complaints unaccompanied by evidenceParagraph (1) shall not apply with respect to a complaint or allegation received by the Attorney General if the person filing the complaint or allegation does not provide any evidence to support the complaint or allegation.  
(b)Effect on State EnforcementNothing in this section may be construed to prohibit a State from investigating complaints or allegations of violations of the offenses referred to in subsection (a), so long as the State does not interfere with or otherwise impede the investigation initiated by the Attorney General. 
(c)Effective DateThis section shall apply with respect to complaints and allegations received by the Attorney General on or after the date of the enactment of this Act. 
3.Standards For Distribution of Voter Registration Application Forms 
(a)Requiring States to Establish StandardsSection 303 of the Help America Vote Act of 2002 (42 U.S.C. 15483) is amended— 
(1)by redesignating subsection (d) as subsection (e); and 
(2)by inserting after subsection (c) the following new subsection: 
 
(d)Standards For Distribution and Transmittal of Voter Registration Application Forms 
(1)Distribution of forms 
(A)Establishment of standardsEach State shall establish standards for the distribution of voter registration application forms for elections for Federal office under which an individual shall be prohibited from distributing any such form if the individual— 
(i)has been convicted of a felony under any State or Federal law; 
(ii)does not provide identifying information (including the individual’s name, address, and other appropriate contact information, including the name and address of any organization which pays the individual to distribute such forms) to each individual to whom the individual distributes such a form; or 
(iii)does not meet any other requirements imposed by the State. 
(B)Exception for certain distributionsSubparagraph (A) shall not apply in the case of the distribution of a voter registration application form— 
(i)by an individual to any member of the individual’s immediate family or to any individual who shares a residence with the individual; 
(ii)by an individual who distributes 10 or fewer of such forms with respect to any election; or 
(iii)under such other circumstances as the State may provide. 
(2)Collection and transmittal of forms for chief state election officialAny individual who collects a voter registration application form for elections for Federal office and transmits the form to the chief State election official for verification by the election official shall include with each such form a statement signed by the individual under penalty of perjury that the applicant presented the individual with a current, valid, government-issued photo identification that matched the name and identifying information provided on the completed application form. . 
(b)Penalties 
(1)Distribution and transmittal of forms by individuals not meeting standardsAny person who distributes a voter registration application form for elections for Federal office in a State who does not meet the standards established by the State for the distribution of such forms pursuant to section 303(d) of the Help America Vote Act of 2002 (as added by subsection (a)), or who collects and transmits a form which does not include the information required under section 303(d)(2), shall be guilty of a misdemeanor and fined in accordance with title 18, United States Code. 
(2)Employment of ineligible individual to distribute formsAny person who employs an individual to distribute voter registration application forms for elections for Federal office in a State and who knows, or should reasonably be expected to know, that the individual does not meet the standards established by the State for the distribution of such forms pursuant to section 303(d) of the Help America Vote Act of 2002 shall be guilty of a misdemeanor and fined in accordance with title 18, United States Code. 
(c)Effective Date 
(1)Establishment of standards by StatesSection 303(e) of the Help America Vote Act of 2002, as redesignated by subsection (a), is amended by adding at the end the following new paragraph: 
 
(3)Standards for distribution of voter registration application formsEach State shall be required to comply with the requirements of subsection (d) on and after the expiration of the 180-day period which begins on the date of the enactment of the Valuing Our Trust in Elections Act.. 
(2)Adoption of voluntary guidance by Election Assistance CommissionSection 311(a) of such Act (42 U.S.C. 15501(a)) is amended— 
(A)in paragraph (2), by striking and at the end; 
(B)in paragraph (3)— 
(i)by striking section 303 and inserting section 303 (other than subsection (d)), and 
(ii)by striking the period at the end and inserting ; and; and 
(iii)by adding at the end the following new paragraph: 
 
(4)in the case of the recommendations with respect to section 303(d), 120 days after the date of the enactment of the Valuing Our Trust in Elections Act..  
4.Standards for Handling Absentee Ballots 
(a)Establishment of Standards by Election Assistance Commission 
(1)In generalSubtitle C of title II of the Help America Vote Act of 2002 (42 U.S.C. 15381 et seq.) is amended by inserting after section 246 the following new section: 
 
246A.Establishment of Standards for Handling Absentee Ballots 
(a)Establishment of StandardsThe Commission shall establish standards for the prevention of fraud and abuse in the handling of absentee ballots in elections for Federal office, and shall include in the standards a prohibition against the handling of an absentee ballot by any individual other than the voter or any person authorized to handle material delivered to the individual (including a caregiver or guardian).  
(b)Deadline; RevisionThe Commission shall establish the standards required under this section not later than 120 days after the date of the enactment of the Valuing Our Trust in Elections Act, and shall review and (if necessary) revise the standards every 4 years thereafter.. 
(2)Clerical amendmentThe table of contents of subtitle C of title II of such Act is amended by inserting after the item relating to section 246 the following new item: 
 
 
Sec. 246A. Establishment of standards for handling absentee ballots. 
(b)Requiring States to Comply With Standards in Administering Elections 
(1)In generalSubtitle A of title III of such Act (42 U.S.C. 15481 et seq.) is amended by inserting after section 303 the following new section: 
 
303A.Compliance With Standards For Handling Absentee Ballots 
(a)In GeneralEach State shall distribute, collect, and process absentee ballots in elections for Federal office in accordance with the standards established by the Commission under section 246A. 
(b)Effective DateThis section shall take effect upon the expiration of the 60-day period which begins on the date the Commission establishes standards under section 246A.. 
(2)Conforming amendment relating to enforcement of requirementSection 401(a) of such Act (42 U.S.C. 15511(a)) is amended by striking sections 301, 302, and 303 and inserting subtitle A of title III. 
(3)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 303 the following new item: 
 
 
Sec. 303A. Compliance with standards for handling absentee ballots. 
(c)PenaltiesAny person who knowingly and willfully handles an absentee ballot in an election for Federal office in a fraudulent manner shall be fined in accordance with title 18, United States Code.  
5.Requiring Individuals Registering to Vote and Voters to Provide Photo Identification 
(a)Individuals Registering to VoteSection 303(a)(5)(A) of the Help America Vote Act of 2002 (42 U.S.C. 15483(a)(5)(A)) is amended by adding at the end the following new clause: 
 
(iv)Photo identification 
(I)RequirementNotwithstanding any other provision of law, an application for voter registration for an election for Federal office may not be accepted or processed by a State unless the applicant— 
(aa)presents to the election official accepting the application a current, valid, government-issued photo identification, in the case an applicant who presents the application in person to an election official, including any individual deputized by the State to accept and process such applications; or 
(bb)includes with the application a copy of a current, valid, government-issued photo identification, in the case of any other applicant. 
(II)ExceptionA State may establish exceptions to the requirements of subclause (I) in the case of individuals who are unable to obtain photo identification because of disability or physical incapacity. . 
(b)Voters 
(1)In generalSection 303(b) of such Act (42 U.S.C. 15483(b)) is amended— 
(A)in the heading, by striking for Voters Who Register by Mail and inserting for Providing Photo Identification; and 
(B)by striking paragraphs (1) through (3) and inserting the following: 
 
(1)Individuals voting in personNotwithstanding any other provision of law, the appropriate State or local election official may not provide a ballot for an election for Federal office (including a provisional ballot under section 302(a)) to an individual who desires to vote in person unless the individual presents to the official a current, valid, government-issued photo identification.  
(2)Individuals voting by mailNotwithstanding any other provision of law, the appropriate State or local election official may not accept any ballot for an election for Federal office provided by an individual who votes by mail unless the individual submits with the ballot a copy of a current, valid, government-issued photo identification. 
(3)ExceptionA State may establish exceptions to the requirements of paragraphs (1) and (2) in the case of individuals who are unable to obtain photo identification because of disability or physical incapacity.  . 
(2)Conforming amendmentsSection 303 of such Act (42 U.S.C. 15483) is amended— 
(A)in the heading, by striking for voters who register by mail and inserting for Providing Photo Identification; and 
(B)in subsection (c), by striking subsections (a)(5)(A)(i)(II) and (b)(3)(B)(i)(II) and inserting subsection (a)(5)(A)(i)(II). 
(3)Clerical amendmentThe table of contents of such Act is amended by amending the item relating to section 303 to read as follows: 
 
 
Sec. 303. Computerized statewide voter registration list requirements and requirements for providing photo identification. 
(4)Effective dateSection 303(d) of such Act (42 U.S.C. 15483(d)) is amended to read as follows: 
 
(d)Requirement to provide photo identificationSubsections (a)(5)(A)(iv) and (b) shall apply with respect to the regularly scheduled general election for Federal office held in November 2006 and each succeeding election for Federal office.. 
(c)Providing Financial Assistance to States to Subsidize Costs to Individuals of Required Photo Identification 
(1)In generalSubtitle D of title II of such Act (42 U.S.C. 15401 et seq.) is amended by adding at the end the following new part: 
 
7Payments to Assist Low-Income Individuals in Obtaining Required Photo Identification 
297.Financial Assistance to States to Subsidize Costs to Individuals of Required Photo Identification 
(a)In GeneralThe Commission shall make payments to eligible States for assisting individuals with covering the costs of obtaining the government-issued photo identification an individual must present or provide in order to receive a ballot in an election for Federal office under section 303(b). 
(b)Use of Funds 
(1)In generalA State receiving a payment under this part shall use the payment to reduce the amount the State would otherwise require an individual to pay to obtain the photo identification required under section 303(b). 
(2)LimitationsA State may not use a payment under this part— 
(A)to reduce the amount an individual pays for an identification unless the individual is a low-income individual, as determined by the State in accordance with such criteria and tests as the State may establish; 
(B)to reduce the amount an individual pays for an identification by more than $9; or 
(C)to reduce the amount an individual is otherwise required to pay for a driver’s license. 
(c)Eligibility of StatesA State is eligible to receive a payment under this part if the State submits to the Commission (at such time and in such form as the Commission may require) an application containing such information and assurances as the Commission may require. 
297A.Authorization of AppropriationsThere are authorized to be appropriated for payments under this part such sums as may be necessary for fiscal year 2006 and each succeeding fiscal year, to remain available until expended.. 
(2)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the item relating to subtitle D of title II the following: 
 
 
Part 7—Payments to Assist Low-Income Individuals in Obtaining Required Photo Identification 
Sec. 297. Financial assistance to States to subsidize costs to individuals of required photo identification. 
Sec. 297A. Authorization of appropriations.. 
6.Training for Poll Workers 
(a)Requiring Poll Workers to Undergo Training 
(1)In generalSubtitle A of title III of the Help America Vote Act of 2002 (42 U.S.C. 15481 et seq.), as amended by section 3(b), is amended by inserting after section 303A the following new section: 
 
303B.Training Programs for Poll Workers 
(a)Requiring Poll Workers to Undergo TrainingNo individual may serve as an election official at any polling placed for any election for Federal office unless the State certifies that the individual has successfully completed a program sponsored by the State under which the individual is trained in the applicable laws governing election administration in the State, including the laws governing who is eligible to vote, the forms of identification that may be accepted at the polling place, how votes are cast, and the procedures for contacting other officials in the event that problems occur during the day of the election. 
(b)Effective DateThis section shall apply with respect to the regularly scheduled general election for Federal office held in November 2006 and each succeeding election for Federal office.. 
(2)Clerical amendmentThe table of contents of subtitle A of title III of such Act is amended by inserting after the item relating to section 303 the following new item: 
 
 
Sec. 303B. Training programs for poll workers. 
(b)Providing Funds to States to Carry Out ProgramsSection 257(a) of such Act (42 U.S.C. 15407(a)) is amended by adding at the end the following new paragraph: 
 
(4)For fiscal year 2006 and each succeeding fiscal year, such sums as may be necessary, except that funds provided pursuant to the authorization under this paragraph may be used only for purposes of meeting the requirements of section 303B (relating to training programs for poll workers).. 
7.Mandatory Audit of State Compliance With Requirements 
(a)Mandatory Audit by CommissionTitle IV of the Help America Vote Act of 2002 (42 U.S.C. 15511 et seq.) is amended by adding at the end the following new section: 
 
403.Audit of State Compliance With Requirements 
(a)Audit of Compliance of States Receiving FundingIf a State receives any payment under a program under this Act, the Commission may (at such times as it considers appropriate) conduct an audit to review the State’s compliance with the applicable requirements of this Act. 
(b)Penalty For Failure to Cure NoncomplianceIf, as a result of an audit conducted under this section, the Commission notifies a State that the State is not in compliance with any of the applicable requirements of this Act and the State does not cure the noncompliance prior to the expiration of the 60-day period which begins on the date the Commission notifies the State, the Commission may impose such penalty upon the State (including a civil money penalty or a reduction in the amount of any payment to the State under a program under this Act) as it considers appropriate.. 
(b)Clerical AmendmentThe table of contents of such Act is amended by adding at the end of the item relating to title IV the following new item: 
 
 
Sec. 403. Audit of State compliance with requirements. 
 
